Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The declaration under 37 CFR 1.132 filed 3/5/2021 is sufficient to overcome the rejection of claims 1-16 and 18-20 based upon McDonell and Colchie.
	In particular, the declaration by Mr. Brown, is sufficient to overcome the reference of Colchie, which was cited to teach the first and second tabs connected to the transverse wall/scoop as part of the pocket means of the lacrosse head, providing stringing holes therewithin.  The deceleration is persuasive regarding the structure of the tabs and their location (relative to the transverse wall/scoop) as part of the netting/pocket means, and they are design for enhance “pocket means” for better ball control, passing, throwing, and etc.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 17, recite the limitations “the adjoining transverse wall” in lines 17-18 and “the at least three stringing holes”.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 20, recites the limitations “the adjoining transverse wall" and “the rearward surface” in lines 21-23 and 63 and 666, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamson et al US 8,016,701 (“Lamson”) OR in the alternative over Lamson in view of McDonell et al US 2018/0133570 (“McDonell”) .
 	As per claim 17, Lamson discloses a lacrosse head (10)(Figs. 1-5; 3:9-6:42), comprising: 
11 including socket 13 to receive handle 12)(Figs. 1-5; 3:9-35); 
	a stop member adjoining the juncture (ball stop 50/2 including a ball stop lower rim 57)(Figs. 1-3; 3:9-25; 3:35-57; and 4:5-15); 
	a first sidewall extending from the stop member in a rearward-to-forward direction; a second sidewall extending from the stop member in the rearward-to- forward direction (sidewalls 20)(Fig. 3; 3:9-26 and 4:5-33); and 
	a transverse wall connecting the first sidewall and the second sidewall opposite to the stop member (scoop 40)(Figs. 1-5; 3:9-16; 3:36-44; and 4:5-15) and defining a terminal contact point along the bisecting line (the most forward point of the scoop, not marked, but clearly shown in Figs. 1 and 2), wherein the stop member, the transverse wall, the first sidewall, and the second sidewall form a frame defining a pocket area (the sidewalls, scoop, and etc. defining a pocket area for attachment net 70)(Figs. 2, 4, and 5; 3:62+; and 5:34-6:43) the frame extending in the rearward-to-forward direction from a rearward end at the juncture to a forward end at the transverse wall (Figs. 1-5; note in particular the view of Fig. 3), 
	wherein the adjoining transverse wall and first sidewall form a first shoulder portion of the frame on a first side of the bisecting line, and the adjoining transverse wall and second sidewall form a second shoulder portion of the frame on a second side of the bisecting line opposite to the first side (construed as the flaring, widening, broadening, spreading, and etc. portion between sidewalls 20 connected to scoop 40 shown in Fig. 3); 
	wherein, when viewed from the side view, each of the first sidewall and the second sidewall has a rearward lower edge portion, a forward lower edge portion, and an intermediate lower edge portion that descends with respect to the horizontal centerline in the rearward-to-forward direction from the rearward lower edge portion and to the forward lower edge portion (each sidewall 20, includes a rearward edge portion, forward lower edge portion, and intermediate lower edge portions as contours 38 and 39 to include strings holes 32A-32D(Figs. 1 and 2; note 4:45-5:48 as the structure of the sidewalls to include the contours with the string holes; (for purposes of simplicity the examiner will referred to the rearward edge as 32D, intermediate edge 32C and forward edge 32A; as best seen in Fig. 2), 
	wherein the rearward lower edge portion, the forward lower edge portion, and the intermediate lower edge portion define stringing openings configured to receive a pocket (Figs. 1-4; 4:4:45-5:48; note also 5:49+ as the holes 32A-32D are design to receive netting 70) 
	wherein, when viewed from the side view, the rearward lower edge portion extends parallel to the horizontal centerline for at least three stringing openings such that the at least three stringing holes are arranged in a line parallel to the horizontal centerline (as best shown in Figs.1 and 2; the rearward edge 32D (Fig. 2) includes at least three holes that are in a straight, parallel to the horizontal center line (e.g. 100 shown in Fig. 3 and discussed in 6:14-27) for receiving netting 70);  
	wherein, when viewed from the side view, the rearward lower edge portion is disposed above the intermediate lower edge portion and the stop member (rearward edge 32D is above intermediate edge 32C and above ball stop lower rim 57 of ball stop 50/2)(Fig. 2), 
	wherein the intermediate lower edge portion descends at an angle within a range respect to the horizontal centerline, from the rearward lower edge portion in a the rearward-to-forward direction to a maximum depth (wherein 32C is descends at angle toward the lowest/maximum depth)(Figs. 1 and 2), 
	wherein the terminal contact point is disposed a distance vertically above the maximum depth within (Figs. 1 and 2; regarding the forwardmost point of scoop 40), wherein the forward lower edge portion (32A) ascends at an angle within a range of degrees with respect to the horizontal centerline (Figs. 1 and 2), from the maximum depth in the rearward-to-forward direction (of pocket/net 70; shown in Fig. 2), wherein the intermediate lower edge portion is configured to hold the pocket so that the pocket descends to a sweet spot below a transition point between the intermediate lower edge portion and the forward lower edge portion, and wherein the forward lower edge portion is configured to hold the pocket so that the pocket ascends from the sweet spot toward the transverse wall (note Fig. 2 in conjunction to Figs. 4 and 5 and 4:45-5:47 regarding the contours 38-39 (i.e. rearward lower edge portion, a forward lower edge portion, and an intermediate lower, as discussed above to include string holes 32A-32D) and as the depth/lowest point, at the “end” of intermediate 32C (best show in Figs. 2, 4 and 5); note also 5:49+ in conjunction to Figs. 1, 2, 4 and 5 as the holes 32A-32D within/of the rearward lower edge portion, a forward lower edge portion, and an intermediate lower  edge portion, forming a pocket of the lacrosse head).
	Lamson is not specific regarding the dimension as claimed, i.e. intermediate lower edge portion and the stop member, wherein the intermediate lower edge portion descends at an angle within a range of about 8 degrees to about 20 degrees with respect to the horizontal centerline; wherein the terminal contact point is disposed a distance vertically above the maximum depth within a range of about 58 mm to about 67 mm; and wherein the forward lower edge portion ascends at an angle within a range of about 35 degrees to about 55 degrees with respect to the horizontal centerline, from the maximum depth in the rearward-to-forward direction.
	Although Lamson is not specific regarding dimensions as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamson’s lacrosse head with such dimensions as claimed  for the reason that a skilled artisan would have been motivated to discover such optimum height, by routine experimentation, thus forming a lacrosse head that incorporates and/or enhance the performance, properties, ball handling and etc. of the head while maintaining the rules of a head’s dimension according to specific group users (it is known that the head of a lacrosse must comply with high school, college, and professional’s dimension, as well suitable for men and or women).   
	The dimensions of a lacrosse head are govern by the official rules, as for example NCAA or other official lacrosse leagues, and the alike and forming a lacrosse head under such rules and to discover such dimensions as claimed, by routine experimentation, is not that accorded patentability weight, as ruled by the Court. 
	In addition, with respect to descending angle of the intermediate lower edge and ascending angle of the forward lower, if there is any doubt regarding the examiner’s interpretations of the Lamson’s lacrosse head, in the hope of expediting prosecution the examiner notes that such descending and ascending angles are well-known in the art.
	In that regard, note McDonell’s Figs. 1, 2 and 4-10 as well as [0032]-[0035] regarding descending angle (as angle X between 5-20 degrees) and ascending angle (clearly note in at least 1, 2, 9 and 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamson’s lacrosse head with such intermediate lower edge descend in an angle and a forward lower edge ascend in an angle as taught by McDonell for the reason that a skilled artisan would have been motivated to applying a known technique to a known device ready for improvement to yield predictable results of forming a lacrosse head that enhances its performances, properties, ball handling and etc.  while maintaining the rules of a lacrosse head’s dimension according to specific group of users (it is known that the head of a lacrosse must comply with high school, college, and professional’s dimension, as well suitable for men and or women).   
	Note: the examiner acknowledges that McDonell’s is not specific regarding the ascending angle (of the forward lower edge) is about 35-55 degrees.
	However, such angle would have been obvious for the same reasons discussed above (i.e. as an obvious matter to discover the optimum or workable ranges by routine experimentation).    
Allowable Subject Matter

Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In that regard, claims 18 and 19 being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while rewritten/amended to overcome the above 112 issues. 
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments as well as the declaration filed by Mr. Brown are persuasive regarding the structure and location of the tabs as part of the netting means to provide an enhance pocket means that design for better ball control, passing and etc. 
	Such amendments are distinctly defining the structure and location of the tabs, and as mentioned above, such limitations are overcoming the closes prior art to Colchie.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      8/11/2021  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711